            Case 1:21-cv-04025-LTS Document 6 Filed 07/20/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AZIZI ANSARI,

                                 Petitioner,
                                                                     21-CV-4025 (LTS)
                     -against-
                                                                ORDER OF DISMISSAL
UNITED STATES OF AMERICA, et al.,

                                 Respondents.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         By order dated May 6, 2021, the Court directed Petitioner, within thirty days, to submit a

completed request to proceed in forma pauperis (IFP application) or pay the $5.00 fee required

to file a petition for a writ of habeas corpus in this Court. That order specified that failure to

comply would result in dismissal of the petition. Petitioner has not filed an IFP application or

paid the fee. Accordingly, the petition is dismissed without prejudice. See 28 U.S.C. §§ 1914,

1915. Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue under 28 U.S.C. § 2253.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue). The Clerk of Court is directed to mail

a copy of this order to Petitioner and note service on the docket.

SO ORDERED.

Dated:     July 20, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
